

115 HRES 991 IH: Expressing support for the designation of National Public Safety Aviation Day.
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 991IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Bilirakis submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of National Public Safety Aviation Day.
	
 Whereas, for over 65 years, airplanes and helicopters have been an important part of public safety efforts in communities throughout the United States;
 Whereas professional public safety aircrews and pilots have flown millions of hours protecting persons and property, often under hazardous and dangerous conditions;
 Whereas public safety agencies have long recognized the value of utilizing airborne assets; Whereas professional public safety aircrews recognize the importance of aviation safety during their missions; and
 Whereas July 26 would be an appropriate date to designate as National Public Safety Aviation Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Public Safety Aviation Day;
 (2)recognizes the men and women who fly public safety missions to protect people and property in the United States; and
 (3)encourages the President to issue a proclamation calling upon the people of the United States to observe National Public Safety Aviation Day with appropriate ceremonies and activities.
			